DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/17/2021, 03/24/2022, 03/25/2022, and 04/14/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.
Response to Amendment
	The amendments on 01/31/2022 have been entered.

Response to Arguments
	Applicant’s arguments with to claims 1, 4-22, and 29-31 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
Applicant’s arguments with respect to claim(s) 23-25, 27, 28, and 32 have been considered but are moot based on  a new ground of rejection using the same reference Ebert.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-25, 27, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebert (US 11,163,166).
Regarding claim 23, Ebert teaches 
	a display system (figure 1, head-worn display system) comprising,
	a removable lens assembly having a corrective lens element (column 4, lines 18-27 teaches optical assembly 100 with a lens 110 secured to a frame 120 that is configured to magnetically attach to a head-worn display system and column 4, lines 28-35 teaches lens 110 may be configured to correct for at least a portion of a refractive error of an eye of the user.  For example, lens 110 may be designed to correct for a spherical error (e.g., near-sightedness, far-sightedness, or presbyopia) of a user’s eye and/or a cylindrical error (e.g., an astigmatism) of a user’s eye.  Lens 110 may additionally or alternatively be designed to correct for optical aberrations within a near-eye display system, to account for an inter-pupillary distance of a user’s eyes, and/or to provide any other suitable optical enhancement for a near-eye display system.), a frame (120) coupled to the corrective lens element (column 4, lines 18-35), a mechanical coupling feature (column 4, line 18-27) coupled to the frame (frame 120), 
	a head-mounted display unit having a display module (column 4, lines 16-29 teaches near-eye display and head-worn display system), a corresponding mechanical coupling feature (alignments surfaces 124), and a corresponding magnetic coupling feature (magnetic attachment surface 122); and a magnetic coupling feature (122) coupled to the frame (frame 120) and spaced apart from the mechanical coupling feature (124);
	wherein the mechanical coupling feature (124) is receivable by the corresponding mechanical coupling feature to removably couple the removable lens assembly to the head-mounted display unit (column 7, lines 22-41 teaches the frame and/or the head-worn display may include additional mounting mechanisms that help align the frame in the correct location on the head-worn display or high-precision alignment may be important to ensure that components of an eye-tracking system are properly aligned (e.g., emitters on the frame may need to be aligned relative to sensors within the head-mounted display) and/or to ensure that solid electrical connections are made between a frame and a head-worn display), and the removable lens assembly (col. 7, lines 60-68 states that fig. 5 shows a frame 510 comprising an optical component) is rotatable (the structure shape of element 510 is circular which is symmetric meaning that it has to be rotatable and in order to align with the base structure element 540 as shown in annotated figure 5 below) about the corresponding mechanical coupling feature to bring the magnetic coupling feature closer to the other magnetic coupling feature to magnetically couple thereto (col. 8, lines 2-12 states the frame 510 can be reattached to the mounting surface 540, the frame 510 may have magnetic connectors which may be located on (or embedded in) frame 510, mounting surface 540, or both.  Rounded connectors 515, 520, and 525 and/or concavities 545, 550, and 555 may be magnets or may be formed from a ferromagnetic material).

    PNG
    media_image1.png
    533
    442
    media_image1.png
    Greyscale



Regarding claim 24, Ebert teaches 
the display system (figure 1, head-worn display system) according to claim 23, wherein the display module (column 4, lines 16-29 teaches near-eye display and head-worn display system) includes a lens mount that includes the corresponding mechanical coupling feature (column 7, lines 22-41 teaches the frame and/or the head-worn display may include additional mounting mechanisms that help align the frame in the correct location on the head-worn display or high-precision alignment may be important to ensure that components of an eye-tracking system are properly aligned (e.g., emitters on the frame may need to be aligned relative to sensors within the head-mounted display) and/or to ensure that solid electrical connections are made between a frame and a head-worn display) and the corresponding magnetic coupling feature (122), and the removable lens assembly (100) is removably couplable to the lens mount (frame 120; column 4, lines 18-27 teaches optical assembly 100 with a lens 110 secured to a frame 120 that is configured to magnetically attach to a head-worn display system and column 4, lines 28-35 teaches lens 110 may be configured to correct for at least a portion of a refractive error of an eye of the user.  For example, lens 110 may be designed to correct for a spherical error (e.g., near-sightedness, far-sightedness, or presbyopia) of a user’s eye and/or a cylindrical error (e.g., an astigmatism) of a user’s eye.  Lens 110 may additionally or alternatively be designed to correct for optical aberrations within a near-eye display system, to account for an inter-pupillary distance of a user’s eyes, and/or to provide any other suitable optical enhancement for a near-eye display system.);
	wherein the mechanical coupling feature engages the corresponding mechanical coupling feature (column 4, line 18-27) to prevent movement of the removable lens assembly (100) relative to the head-mounted display unit transverse to (column 7, lines 22-41), along, and about an optical axis of the corrective lens element (column 4, lines 18-27).
Regarding claim 25, Ebert teaches 
	the display system (figure 1, head-worn display system) according to claim 23, wherein the mechanical coupling feature (124) engages the corresponding mechanical coupling feature (124 and column 7, lines 22-41 teaches the frame and/or the head-worn display may include additional mounting mechanisms that help align the frame in the correct location on the head-worn display or high-precision alignment may be important to ensure that components of an eye-tracking system are properly aligned (e.g., emitters on the frame may need to be aligned relative to sensors within the head-mounted display) and/or to ensure that solid electrical connections are made between a frame and a head-worn display) to prevent movement of the removable lens assembly (100) relative to the head-mounted display unit (column 4, lines 16-29 teaches head-worn display system) transverse to and along an optical axis of the corrective lens element (column 4, lines 18-27 teaches optical assembly 100 with a lens 110 secured to a frame 120 that is configured to magnetically attach to a head-worn display system and column 4, lines 28-35 teaches lens 110 may be configured to correct for at least a portion of a refractive error of an eye of the user.  For example, lens 110 may be designed to correct for a spherical error (e.g., near-sightedness, far-sightedness, or presbyopia) of a user’s eye and/or a cylindrical error (e.g., an astigmatism) of a user’s eye.  Lens 110 may additionally or alternatively be designed to correct for optical aberrations within a near-eye display system, to account for an inter-pupillary distance of a user’s eyes, and/or to provide any other suitable optical enhancement for a near-eye display system.).
Regarding claim 27, Ebert teaches 
the display system (figure 1, head-worn display system) according to claim 23, wherein the display module (column 4, lines 16-29 teaches near-eye display and head-worn display system) includes a lens mount that includes the corresponding mechanical coupling feature (124), and the removable lens assembly (100) is removably couplable to the display module (column 4, lines 18-27 teaches optical assembly 100 with a lens 110 secured to a frame 120 that is configured to magnetically attach to a head-worn display system and column 4, lines 28-35 teaches lens 110 may be configured to correct for at least a portion of a refractive error of an eye of the user.  For example, lens 110 may be designed to correct for a spherical error (e.g., near-sightedness, far-sightedness, or presbyopia) of a user’s eye and/or a cylindrical error (e.g., an astigmatism) of a user’s eye.  Lens 110 may additionally or alternatively be designed to correct for optical aberrations within a near-eye display system, to account for an inter-pupillary distance of a user’s eyes, and/or to provide any other suitable optical enhancement for a near-eye display system.).
Regarding claim 32, Ebert teaches 
	the display system (figure 1, head-worn display system) according to claim 23, wherein the mechanical coupling feature (124) and the magnetic coupling (122) are spaced apart (shown in figure 1) about the frame with the corrective lens elements positioned therebetween (column 7, lines 22-41 teaches the frame and/or the head-worn display may include additional mounting mechanisms that help align the frame in the correct location on the head-worn display or high-precision alignment may be important to ensure that components of an eye-tracking system are properly aligned (e.g., emitters on the frame may need to be aligned relative to sensors within the head-mounted display) and/or to ensure that solid electrical connections are made between a frame and a head-worn display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Trail et al. (US 20180203505) in view of Richards (US 10,338,410), and Barros et al. (US 20160219202).
Regarding claim 1, Trail teaches 
	a display system (fig. 1, 2, and 4; ¶16 to ¶35) comprising,
	a display (display block 205; ¶16);
	a removable lens (optical element 240) removably couplable (¶23 teaches the front optical element 240 of the optical assembly 200 is configured as replaceable) to the display (205);
	a lens detection sensor to detect (eye tracking system 225) the removable lens (240) coupled to the display (205; ¶23 teaches the front optical element 240 can be also configured to provide a prescription and distortion update utilized by the eye tracking system for determining eye tracking information, as an optical power of the front optical element 240 affects the eye tracking path 255.  For example, once the user replaces the front optical element 240 to account for his/her prescription, the system can either manually (with user input) or automatically register the new front optical element 240, to loop-up its optical properties and corrections for the distortion mapping across the eye-box.  When there is a change eye tracking such as in the example then it will detect the lens and lens information.); and
	a controller (¶25 teaches fig. 2 and eye-tracking system 225 includes an illumination source 265, an imaging device 270, and a controller 275 that may be coupled to both the illumination source 265 and the imaging device 270) that determines lens information of the removable lens (¶23 teaches an example once the user replaces the front optical element 240 to account for his/her prescription, the system can either manually (with user input) or automatically register the new front optical element 240, to look-up its optical properties and corrections for the distortion mapping across the eye-box.) removably coupled to the display (¶18 taches an optical assembly 220 magnifies received light from the display block 205, corrects optical aberrations associated with the image light, and the corrected image light is presented to user of the HMD.).
	Trail does not specifically teach a system to identity of a user, and whether the removable lens is compatible with the user according to the lens information and the identity of the user.
Richards teaches a display system (fig. 1-5) comprising a system (110, 120, 130; column 2, lines 40-50 teaches system 100 includes, among other components, a headset system 110, a server 120, an eye doctor computer 130, and a network 140.  The headset system 110 is a system environment in which a host (or console) 102 operates.  The headset system 140 includes, among other components, a host or host 102 and a headset 105) to identity of a user (column 4, lines 24-40, teaches the user may receive the USB dongle along with the headset 105 and the user provides the USB dongle to the user’s eye doctor for providing eyeglass prescription data.  The computer 130 includes pre-installed software that recognizes the hardware and software of the USB dongle such that the eye doctor can use the computer 130 to enter the eyeglass prescription data of the user.  The entered eyeglass prescription data is stored within the USB dongle.  In some embodiments, the stored eyeglass prescription data is associated with a user identifier that uniquely identifies the user.), and whether the removable lens is compatible with the user according to the lens information and the identity of the user (column 5, lines 20-30 teaches the headset 105 is ready to be used by the user, the headset 105 or the host 102 checks to see if there is an eyeglass prescription for the user, downloads such eyeglass prescription data, and applies it to modify the optics blocks 218.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Trail with a system to identity of a user, and whether the removable lens is compatible with the user according to the lens information and the identity of the user of Richards for the purpose of providing proper optical properties to the HMD in accordance with a user’s eyeglass prescription data (column 1, lines 25-42).
	Trail in view of Richards does not specifically teach a controller that determines lens information from a lens tag.
	Barros teaches system comprising a controller (main PCB 88, ¶137 the main PCB 88 to read the unique value stored in the NFC tag 80) that determines lens information from a lens tag (¶137, the unique ID read from the lens tag allows a lens 22 to be detected (presence) and differentiated (uniquely identified) based on the ID value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system with a controller that determines lens information from a lens tag of Barros for the purpose of uniquely identifying the lens used (¶137).
Regarding claim 4, Trail in view of Richards and Barros teaches the invention as set forth above and Trail further teaches the display system (figures 1, 2, and 4), wherein the lens information includes one or more of a lens identifier or a lens characteristic (¶23 teaches the system can either manually (with user input) or automatically register the new front optical element 240, to look-up its optical properties and corrections for the distortion mapping across the eye-box. At this point, the system can also prompt the user to remove the residual prescription error with feedback from how much more diopters to remove by activating the varifocal feature of the display block 205. The optical correction to the image light provided by the optical assembly 220 can be achieved based at least in part on changing an optical characteristic of the front optical element 240. An optical characteristic of an optical element presented herein (e.g., the front optical element 240) may relate to at least a spherical optical power and a nominal magnitude for correcting astigmatism.).
Regarding claim 5, Trail in view of Richards and Barros teaches the invention as set forth above and Trail teaches the display system (figures 1, 2, and 4), wherein the lens information includes the lens identifier (¶23 teaches the system can either manually (with user input) or automatically register the new front optical element 240, to look-up its optical properties and corrections for the distortion mapping across the eye-box. At this point, the system can also prompt the user to remove the residual prescription error with feedback from how much more diopters to remove by activating the varifocal feature of the display block 205. The optical correction to the image light provided by the optical assembly 220 can be achieved based at least in part on changing an optical characteristic of the front optical element 240. An optical characteristic of an optical element presented herein (e.g., the front optical element 240) may relate to at least a spherical optical power and a nominal magnitude for correcting astigmatism and could be identified by for example, each optical element in the set has a different spherical optical power.).
Regarding claim 6, Trail in view of Richards and Barros teaches the invention as set forth above and Trail further teaches the display system (figures 1, 2, and 4), wherein the lens information includes the lens characteristic (¶23 teaches the system can either manually (with user input) or automatically register the new front optical element 240, to look-up its optical properties and corrections for the distortion mapping across the eye-box. At this point, the system can also prompt the user to remove the residual prescription error with feedback from how much more diopters to remove by activating the varifocal feature of the display block 205. The optical correction to the image light provided by the optical assembly 220 can be achieved based at least in part on changing an optical characteristic of the front optical element 240. An optical characteristic of an optical element presented herein (e.g., the front optical element 240) may relate to at least a spherical optical power and a nominal magnitude for correcting astigmatism and could be identified by for example, each optical element in the set has a different spherical optical power.).
Regarding claim 7, Trail in view of Richards and Barros teaches the invention as set forth above and Trail further teaches the display system (figures 1, 2, and 4), wherein the lens characteristic is a refractive characteristic of the removable lens (¶23 teaches the system can either manually (with user input) or automatically register the new front optical element 240, to look-up its optical properties and corrections for the distortion mapping across the eye-box. At this point, the system can also prompt the user to remove the residual prescription error with feedback from how much more diopters to remove by activating the varifocal feature of the display block 205. The optical correction to the image light provided by the optical assembly 220 can be achieved based at least in part on changing an optical characteristic of the front optical element 240. An optical characteristic of an optical element presented herein (e.g., the front optical element 240) may relate to at least a spherical optical power and a nominal magnitude for correcting astigmatism and could be identified by for example, each optical element in the set has a different spherical optical power.).
Regarding claim 8, Trail in view of Richards and Barros teaches the invention as set forth above and Trail further teaches the display system (figures 1, 2, and 4), wherein the display system (205) determines the lens information with the lens detection sensor (225) from the removable lens (¶23 teaches the front optical element 240 can be also configured to provide a prescription and distortion update utilized by the eye tracking system for determining eye tracking information, as an optical power of the front optical element 240 affects the eye tracking path 255. For example, once the user replaces the front optical element 240 to account for his/her prescription, the system can either manually (with user input) or automatically register the new front optical element 240, to look-up its optical properties and corrections for the distortion mapping across the eye-box.).
Regarding claim 19, Trail teaches 
a method for operating (fig. 1, 2, and 4) a head-mounted display unit (100) includes,
identifying a removable lens coupled to a display module (205) of the head-mounted display unit (100).
Trail does not specifically teach identifying a user wearing a head-mounted display unit; and determining whether the removable lens is compatible with the user according to the identifying of the removable lens and the identifying of the user.
Richards teaches a method (fig. 1-5), comprising identifying a user (column 4, lines
24-40, teaches the user may receive the USB dongle along with the headset 105 and the user
provides the USB dongle to the user’s eye doctor for providing eyeglass prescription data. The
computer 130 includes pre-installed software that recognizes the hardware and software of the
USB dongle such that the eye doctor can use the computer 130 to enter the eyeglass prescription
data of the user. The entered eyeglass prescription data is stored within the USB dongle. In
some embodiments, the stored eyeglass prescription data is associated with a user identifier that uniquely identifies the user.) wearing a head-mounted display unit (headset system 110); and determining whether the removable lens is compatible with the user according to the identifying of the removable lens and the identifying of the user (column 5, lines 20-30 teaches the
headset 105 is ready to be used by the user, the headset 105 or the host 102 checks to see if there
is an eyeglass prescription for the user, downloads such eyeglass prescription data, and applies it
to modify the optics blocks 218.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Trail with to identify a user wearing a head-mounted display unit; and determining whether the removable lens is compatible with the user according to the identifying of the removable lens and the identifying of the user of Richards for the purpose of providing proper optical properties to the HMD in accordance with a user’s eyeglass prescription data (column 1, lines 25-42).
Trail in view of Richards does not specifically teach wherein the lens is identified using an electronic device coupled to the removable lens, wherein the electronic device stores lens information of the removable lens.
Barros teaches a method comprising the lens is identified using an electronic device coupled to the lens (¶137, the main PCB 88 to read the unique value stored in the NFC  tag 80), wherein the electronic device stores lens information of the removable lens (¶137, the unique ID read from the lens tag allows a lens 22 to be detected (presence) and differentiated (uniquely identified) based on the ID value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a method of Trail in view of Richards with wherein the lens is identified using an electronic device coupled to the removable lens, wherein the electronic device stores lens information of the removable lens of Barros for the purpose of uniquely identifying the lens used (¶137).
Regarding claim 21, Trail in view of Richards and Barros teaches the invention as set forth above and Trail further teaches 
	the method (figures 1 and 2), further comprising providing an indication with the head-mounted display unit (100) of compatibility between the removable lens (240).
	Trail in view of Richards and Barros does not specifically teach the lens is compatible with the user.
	Richards further teaches the method (figures 1-5), comprising the user according to the determining of whether the removable lens is compatible with the user (column 5, lines 20-30 teaches the headset 105 is ready to be used by the user, the headset 105 or the host 102 checks to see if there is an eyeglass prescription for the user, downloads such eyeglass prescription data, and applies it to modify the optics blocks 218.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Trail, Richards, and Barros with  a system to determine to the lens is compatible with the user of Richards for the purpose of providing proper optical properties to the HMD in accordance with a user’s eyeglass prescription data (column 1, lines 25-42).
Regarding claim 22, Trail in view of Richards and Barros teaches the invention as set forth above and Trail further teaches the method (figures 1 and 2), wherein the identifying the removable lens includes determining lens information of the removable lens (240), and the identifying the user includes determining user information, the method further comprising, determining the compatibility by comparing the lens information with the user information (¶34 teaches the images displayed on the electronic display of the display block 205 by performing the foveated rendering of the displayed images, based at least in part on the determined eye tracking information received from the controller 275).

Claims 2, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trail et al. (US 20180203505) in view of Richards (US 10,338,410) and Barros et al. (US 20160219202) as applied to claims 1, 8 and 19 above, and further in view of Yi et al. (US 20180157043).
Regarding claim 2, Trail in view of Richards and Barros teaches the invention as set forth above and Trail further teaches 
	the display system (figures 1 and 2), further comprising a head-mounted display unit (HMD 100) that includes the display (205), wherein the lens detection sensor is a camera (¶23 teaches the front optical element 240 can be also configured to provide a prescription and  distortion update utilized by the eye tracking system for determining eye tracking information, as an optical power of the front optical element 240 affects the eye tracking path 255.  For example, once the user replaces the front optical element 240 to account for his/her prescription, the system can either manually (with user input) or automatically register the new front optical element 240, to loop-up its optical properties and corrections for the distortion mapping across the eye-box and the eye tracking system includes an imaging device (e.g., IR camera).) that observers an eye of the user wearing be head-mounted display unit (100), 
	Trail in view of Richards and Barros does not specifically teach the controller causes the display to provide an indicator of whether the removable lens is compatible with the user.
	Richards further teaches the display system, comprising the controller causes the display to provide an indicator of whether the removable lens is compatible with the user (column 5, lines 20-30 teaches the headset 105 is ready to be used by the user, the headset 105 or the host 102 checks to see if there is an eyeglass prescription for the user, downloads such eyeglass prescription data, and applies it to modify the optics blocks 218.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display system of Trail in view of Richards and Barros with the controller that causes the display to provide an indicator of whether the removable lens is compatible of Richards, for the purpose of providing proper optical properties to the HMD in accordance with a user’s eyeglass prescription data (column 1, lines 25-42).
	Trail in view of Richards and Barros does not specifically teach the display magnetic coupling features.
Yi teaches a display system (figure 2), wherein the display (151) and the removable lens (201 with 210) each include mechanical engagement features and magnetic coupling (figure 2B, 231 and figure 2C, 231) features by which the removably lens (201 with 210) is removably couplable to the display (151), the mechanical engagement features preventing movement of the removable lens (201 with 210) relative to the display (151) in directions generally perpendicular to an optical axis of the removable lens (¶124 and ¶127). Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display system of Trail in view of Richards and Barros with the magnetic coupling features as taught by Yi, for the purpose of minimizing the damage of the lens (¶124).
Regarding claim 11, Trail in view of Richards and Barros teaches the invention above but does not specifically teach the removable lens includes an optical marking of the lens information, and the lens detection sensor reads the optical marking.
Yi teaches a display system (figures 2 and 7), wherein the removable lens includes an optical marking of the lens information, and the lens detection sensor reads the optical marking (¶118 teaches the controller 180 senses the type of the inserted lens module while a specific operation mode is activated to display screen information.  The controller 180 controls the display unit 151 to display a warning image 604 when the type of the lens module and the operation mode do not correspond to each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display system of Trail in view of Richards and Barros with the removable lens includes an optical marking of the lens information, and the lens detection sensor reads the optical marking of Yi, for the purpose of minimizing the damage of the lens (¶124).
Regarding claim 12, Trail in view of Richards, Barros and Yi teaches the invention as set forth above and Trail further teaches the display system (figures 1, 2, and 4), wherein the lens detection sensor is an eye camera that observes an eye of the user (¶23 teaches the front optical element 240 can be also configured to provide a prescription and distortion update utilized by the eye tracking system for determining eye tracking information, as an optical power of the front optical element 240 affects the eye tracking path 255. For example, once the user replaces the front optical element 240 to account for his/her prescription, the system can either manually (with user input) or automatically register the new front optical element 240, to look-up its optical properties and corrections for the distortion mapping across the eye-box and the eye tracking system includes an imaging device (e.g., IR camera).).
Regarding claim 13, Trail in view of Richards, Barros and Yi teaches the invention as set forth above and Trail further teaches the display system (figures 1, 2, and 4), wherein the display system identifies the user with the eye camera using iris detection (¶34 teaches the images displayed on the electronic display of the display block 205 by performing the foveated rendering of the displayed images, based at least in part on the determined eye tracking information received from the controller 275.).
Regarding claim 14, Trail in view of Richards, Barros and Yi teaches the invention as set forth above and Trail further teaches the display system (figures 1, 2, and 3), wherein the display system determines compatibility of the removable lens with the user by comparing the lens information with user information of the user (¶34 teaches the images displayed on the electronic display of the display block 205 by performing the foveated rendering of the displayed images, based at least in part on the determined eye tracking information received from the controller 275.).
Regarding claim 15, Trail in view of Richards and Barros teaches the invention as set forth above and Trail further teaches the display system (figures 1 and 2), wherein the display system determines an identifier from the removable lens, and determines a lens characteristic that is stored in association with the removable lens, (¶34 teaches the images displayed on the electronic display of the display block 205 by performing the foveated rendering of the displayed images, based at least in part on the determined eye tracking information received from the controller 275 and the varifocal module 280 is electrically coupled to the display block 205 and provides image signals associated with foveated rendering to the display block 205).
Trail in view of Richards and Barros does not specifically teach the lens characteristic including a refractive characteristic.
Yi teaches a display system, wherein the lens characteristic including a refractive characteristic (figures 4A and 4B; ¶152 and ¶153 teaches the sensing unit according to the present embodiment includes a bar code unit 233 formed on the lens module and a sensing unit 106 formed on the first frame 101. A different lens module including a lens having a different refractive index may include a barcode portions 233 with a different shape, and the barcode portion 233 may include information associated with a refractive index of the lens).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Trail in view of Richards and Barros with the lens characteristic including a refractive characteristic of Yi for the purpose of determining a refractive index of the lens (¶152).
Regarding claim 16, Trail in view of Richards and Barros teaches the invention as set forth above but is silent regarding display system provides an indicator of the removable lens coupled thereto.
Yi teaches a display system (figures 1, 2, and 4), further comprising a head-mounted display unit (100) that includes the display (151), wherein the display system (151) provides an indicator of the removable lens (201) coupled thereto (figures 4A and 4B; ¶153 teaches the sensing unit according to the present embodiment includes a bar code unit 233 formed on the lens module and a sensing unit 106 formed on the first frame 101. A different lens module including a lens having a different refractive index may include a barcode portions 233 with a different shape, and the barcode portion 233 may include information associated with a refractive index of the lens.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display system of Trail in view of Richards and Barros, to use display system provides an indicator of the removable lens coupled thereto of Yi, for the purpose of minimizing the damage of the lens (¶124).
Regarding claim 17, Trail in view of Richards, Barros and Yi teaches the invention as set forth above and Trail further teaches the display system (figures 1, 2, and 4), wherein the indicator includes a configuration indicator that is provided irrespective of the user (figures 1 and 2, wherein the display system determines an identifier from the removable lens, and determines a lens characteristic that is stored in association with the removable lens, the lens characteristic including a refractive characteristic (¶34 teaches the images displayed on the electronic display of the display block 205 by performing the foveated rendering of the displayed images, based at least in part on the determined eye tracking information received from the controller 275).
Regarding claim 18, Trail in view of Richards, Barros and Yi teaches the invention as set forth above and Trail further teaches the display system (figures 1, 2, and 4) according to claim 16, wherein the indicator includes a compatibility indicator that indicates whether the removable lens (240) is compatible with the user  (¶34 teaches the images displayed on the electronic display of the display block 205 by performing the foveated rendering of the displayed images, based at least in part on the determined eye tracking information received from the controller 275).
Regarding claim 20, Trail in view of Richards and Barros teaches the invention as set forth above but does not specifically teach the indication that differs between the removable lens and another removable lens couplable to the display module.
Yi teaches a method (figure 2), further comprising providing an indication according to the identifying of the removable lens, wherein the indication is a configuration indication that differs between the removable lens and another removable lens couplable to the display module (figures 4A and 4B; ¶153 teaches the sensing unit according to the present embodiment includes a bar code unit 233 formed on the lens module and a sensing unit 106 formed on the first frame 101. A different lens module including a lens having a different refractive index may include a barcode portions 233 with a different shape, and the barcode portion 233 may include information associated with a refractive index of the lens.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display system of Trail in view of Richards and Barros with indication that differs between the removable lens and another removable lens couplable to the display module as taught by Yi, for the purpose of minimizing the damage of the lens (¶124).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trail et al. (US 20180203505) in view of Richards (US 10,338,410) and Barros et al. (US 20160219202) as applied to claim 8 above, and further in view of Prest et al. (US 20140098009).
Regarding claim 9, Trail in view of Richards and Barros teaches the invention as set forth above but does not specifically teach the lens information is stored electronically by the removable lens, and the lens detection sensor receives the lens information electronically.
Prest teaches a display system (figure 1), wherein the lens information is stored electronically by the removable lens (162), and the lens detection sensor receives the lens information electronically (¶102 teaches the goggles system may be operative to store a user’s display generation component settings in memory. For example, the goggle system may store eyesight correction values and when the user puts on the goggle system, the system may identify the user and retrieve from memory the goggle system settings associated with the user.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display system of Trail in view of Richards and Barros, to use the lens information is stored electronically by the removable lens, and the lens detection sensor receives the lens information electronically of Prest, for the purpose of allowing users who normally wear glasses to use goggle system without their glasses, which may lead to discomfort (¶101).
Regarding claim 10, Trail in view of Richards, Barros and Prest teaches the invention as set forth above and Prest further teaches the display system (figure 1), wherein the lens information is stored by one or more of an electrically-erasable programmable read-only memory device, a radio frequency identification device, or an electrical resistance (¶102 teaches the goggles system may be operative to store a user’s display generation component settings in memory. For example, the goggle system may store eyesight correction values and when the user puts on the goggle system, the system may identify the user and retrieve from memory the goggle system settings associated with the user.).   The reason for combining is the same as above in claim 9.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert (US 11,163,166) as applied to claim 23 above, and further in view of Yi et al. (US 2018/0157043).
Regarding claim 28, Ebert teaches the invention as set forth above but does not specifically teach the second display module.
Yi teaches a display system (figures 1, 2, and 8), further comprising a second display module (display unit 151 is separate on left as a display and right as a second display) and second removable lens assembly(shown in figure 8, 301 and 302) wherein the display module (151) and the removable lens assembly (301 and 302) are for association with a first eye of a user , and the second display module (151) and the second removable lens assembly (301 or 302) are for association with a second eye of the user (¶195).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display system of Ebert, to use the second display module of Yi, for the purpose of minimizing the damage of the lens (¶124).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Trail et al. (US 20180203505) in view of Richards (US 10,338,410) and Barros et al. (US 20160219202) as applied to claims 1 and 19, and further in view of John et al. (US 11,042,649).
Regarding claim 29, Trail in view of Richards and Barros teaches the invention as set forth above but does not specifically teach the controller determines the identity of the user by one or more of biometric sensing.
	John teaches a display system (figures 8-12), wherein the controller (502) determines the identity of the user by one or more of biometric sensing (column 30, lines 20-30 teaches wearable device may authenticate the user 504 based on security mechanisms, which may use biometric identification of the user 504 and column 40, lines 22-37 teaches a user computing device may compare and match biometric features of a user with a template of biometric features of known users stored in the database.  When there is a match between determined and stored biometric features, the user is then authenticated.), receipt of user credentials, of authentication by another device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display system of Trail in view of Richards and Barros with to use the controller determines the identity of the user by one or more of biometric sensing of John, for the purpose of limiting the electronic device to only authorized users (column 1, lines 5-10).
Regarding claim 30, Trail in view of Richards, Barros and John teaches the invention as set forth above and John further teaches the display system (figures 8-12), further comprising another sensor (column 30, lines 25-32 teaches the biometric components such as a fingerprint reader, an iris scanner, a voice recognition mechanism, an image analysis/facial detection mechanism, etc., that can be used to identify a particular user 504 using a particular wearable device.) according to which the controller (502) determines the identity of the user by biometric sensing (column 30, lines 20-30).  The reason for combining is the same as above claim 29.
Regarding claim 31, Trail in view of Richards and Barros teaches the invention as set forth above but does not specifically teach the identifying of the user is performed by one or more of biometric sensing, receipt of user credentials, or authentication by another device.
John teaches a method (figures 8-12), wherein the identifying of the user is performed by one or more of biometric sensing (column 30, lines 20-30 teaches wearable device may authenticate the user 504 based on security mechanisms, which may use biometric identification of the user 504 and column 40, lines 22-37 teaches a user computing device may compare and match biometric features of a user with a template of biometric features of known users stored in the database.  When there is a match between determined and stored biometric features, the user is then authenticated.), receipt of user credentials, or authentication by another device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display system of Trail in view of Richards and Barros with to use the identifying of the user is performed by one or more of biometric sensing, receipt of user credentials, or authentication by another device of John, for the purpose of limiting the electronic device to only authorized users (column 1, lines 5-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/27/22